04/13/2021
               IN THE COURT OF APPEALS OF TENNESSEE
                            AT JACKSON
                               January 19, 2021 Session

   HELEN SHAW AS ADMINISTRATOR FOR THE ESTATE OF JOHN
           SUTTLE v. LAWRENCE B. GROSS MD ET AL.

                  Appeal from the Circuit Court for Shelby County
                    No. CT-004166-15 Valerie L. Smith, Judge
                     ___________________________________

                             No. W2019-01448-COA-R3-CV
                         ___________________________________


Appellant appeals the dismissal of her health care liability complaint on the basis of the
expiration of the applicable statute of limitations. Because Appellant did not substantially
comply with Tennessee Code Annotated section 29-26-121(a)(2)(E), she was not entitled
to an extension on the statute of limitations. The trial court’s decision that her complaint
should be dismissed is affirmed.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed and
                                    Remanded

J. STEVEN STAFFORD, P.J., W.S., delivered the opinion of the court, in which ARNOLD B.
GOLDIN, and CARMA DENNIS MCGEE, JJ., joined.

Shantell S. Suttle, Cordova, Tennessee, for the appellant, Helen Shaw, as Administrator
for the Estate of John Suttle.

John C. Ryland and Amy Worrell Sterling, Memphis, Tennessee, for the appellee,
Lawrence B. Gross, M.D.

Buckner Wellford, Memphis, Tennessee, Methodist Healthcare Memphis Hospital.


                                        OPINION

                    I.      FACTUAL AND PROCEDURAL BACKGROUND

      On May 17, 2014, John Suttle (“Decedent”) presented at the emergency room of
Defendant/Appellee Methodist Healthcare Memphis Hospital (“the Hospital”). The same
day, Defendant/Appellee Lawrence B. Gross, M.D. (together with the Hospital,
“Appellees”) ordered and reviewed lab work, then diagnosed Decedent with dehydration
and released him. The next day Decedent returned to the emergency room via ambulance
and was diagnosed with sepsis1 and choloecystitis.2 Decedent died on June 14, 2014. On
June 18, 2014, an autopsy report confirmed sepsis and gangrenous choloecystitis.

       On June 5 and July 29, 2015, Plaintiff/Appellant Helen Shaw, as administrator of
Decedent’s Estate (“Appellant”) sent pre-suit notice of a potential claim to the Hospital’s
physical address and its registered agent for service of process. On June 5, 2015, Appellant
also mailed notice to Dr. Gross at Methodist North Hospital, the hospital listed on the
Tennessee Department of Health website for Dr. Gross’s practice. On June 5, 2015, June
16, 2015, and July 29, 2015, Appellant mailed pre-suit notice to several of the Hospital’s
business addresses. In addition to the Hospital and Dr. Gross, pre-suit notice was mailed to
nineteen other medical providers with distinct addresses throughout the city. Appellant
thereafter filed her complaint on October 5, 2015, alleging that Dr. Gross was negligent
and that the Hospital was vicariously liable for Dr. Gross’s negligence.3 The other
providers that had been given pre-suit notice were not named in the complaint.

       On March 8, 2016, Dr. Gross filed a motion to dismiss/motion for summary
judgment. Therein, Dr. Gross argued that Appellant’s claim was barred by the applicable
statute of limitations and for failure to comply with pre-suit notice requirements. On
August 10, 2016, the Hospital joined in Dr. Gross’s motion. The trial court initially granted
the motion on the basis of the expiration of the statute of limitations. That decision,
however, was reversed in part and vacated in part by this Court. See Shaw v. Gross, No.
W2017-00441-COA-R3-CV, 2018 WL 801536 (Tenn. Ct. App. Feb. 9, 2018).

       Upon remand, Appellees separately renewed their motions to dismiss based upon
Appellant’s failure to comply with pre-suit notice requirements. Dr. Gross argued that the
notice sent to him was accompanied by an incomplete medical authorization purporting to
authorize Dr. Gross to obtain medical information only from the Hospital. According to
Dr. Gross, however, this release was defective due to missing information. Specifically,
Dr. Gross alleged that the medical authorization did not specify the documents that could
be disclosed, as it did not have certain necessary boxes checked detailing the documents
and information to be disclosed, did not contain necessary language required by the
applicable regulations,4 and did not include a description of the authority of the person who

        1
        Sepsis is defined as “infection; contamination.” Mosby's Dictionary of Medicine, Nursing, &
Health Professions 1624 (9th ed. 2013).
       2
        Cholecystitis is defined as “acute inflammation of the gallbladder.” Mosby’s Dictionary of
Medicine, Nursing, & Health Professions 351 (9th ed. 2013).
       3
         The complaint and pre-suit notices were sent by a different attorney than the attorney representing
Appellant in this appeal.
       4
         Specifically, Dr. Gross argued that the authorization lacked “required statements” under 45 C.F.R.
§ 164.508(c)(2) concerning the ability or inability to condition payment or enrollment or eligibility for
                                                   -2-
executed the release in violation of 45 C.F.R. § 164.508(c)(1). Dr. Gross asserted,
moreover, that he received no authorizations allowing him to obtain records from any of
the other nineteen recipients of pre-suit notice. According to Dr. Gross, this “glaring
deficiency, in and of itself, mandate[d] the dismissal of [Appellant’s] lawsuit.”

       The Hospital made similar arguments in its motion to dismiss. Indeed, the Hospital
noted that the only medical release that it received purported to release only those records
held by the Hospital. Thus, the Hospital argued that it received no medical authorizations
for the other twenty medical providers who received pre-suit notice, including Dr. Gross.
Moreover, like Dr. Gross, the Hospital argued that the medical release it received was
deficient due to the omission of several required elements. The Hospital further argued that
notice was not properly mailed to it.

       Following the renewal of Dr. Gross’s motion to dismiss, Appellant sought to amend
her complaint to allege that Decedent was treated only by doctors and providers at the
Hospital. Although Appellees objected, the trial court granted Appellant leave to file the
amended complaint. In relevant part, the amended complaint alleges that “[a]ll doctors and
providers to include [Dr.] Gross only saw and treated [Decedent] at Methodist Hospital.”
Both Appellees then filed answers to Appellant’s amended complaint, denying the material
allegations contained therein.

       Appellant also responded in opposition to the renewed requests for dismissal.
Therein, Appellant asserted that the one provider exception to pre-suit notice recognized
in Bray v. Khuri, 523 S.W.3d 619 (Tenn. 2017), was applicable because (1) Dr. Gross and
the Hospital should be considered a single provider; and (2) the amended complaint, which
was to be taken as true, alleged that Decedent was only treated by the various medical
providers at the Hospital. Appellant further argued that the other alleged violations were
technical and non-prejudicial.

        A hearing was held on the renewed motions to dismiss on May 1, 2019. The trial
court thereafter entered a written order granting the motions on July 11, 2019. Therein, the
trial court ruled that Appellant had failed to substantially comply with Tennessee Code
Annotated section 29-26-121(a)(2)(E) by failing to “check any boxes in section 3 of the
form containing a description of the information to be used or disclosed” and because the
authorization was “signed by someone other than the patient and contains no description
of that person.” As such, the trial court dismissed Appellant’s complaint. This appeal
followed.

                                        II.       ISSUES PRESENTED

        Appellant raises a single issue: Whether the trial court erred when it granted the

benefits on the execution of the authorization.
                                                    -3-
motions to dismiss of Dr. Gross and the Hospital.

                                 III.   STANDARD OF REVIEW

        Appellees properly filed motions to dismiss this healthcare liability action based
upon Appellant’s noncompliance with Tennessee Code Annotated section 29-26-121. Our
Supreme Court has instructed that the proper way for a defendant to challenge a
complaint’s compliance with Tennessee Code Annotated section 29-26-121 is to file a
motion to dismiss pursuant to Rule 12.02 of the Tennessee Rules of Civil Procedure. Myers
v. AMISUB (SFH), Inc., 382 S.W.3d 300, 307 (Tenn. 2012). The trial court’s grant of the
motion to dismiss is subject to a de novo review with no presumption of correctness,
because we are reviewing the trial court’s legal conclusion. Blackburn v. Blackburn, 270
S.W.3d 42, 47 (Tenn. 2008); J.A.C. by and through Carter v. Methodist Healthcare
Memphis Hosps., 542 S.W.3d 502, 509 (Tenn. Ct. App. 2016). Although the trial court
considered certain matters outside the complaint, it is undisputed that those documents
were attached to Appellant’s complaint at filing. See generally Tenn. R. Civ. P. 10.03
(explaining that documents required to be attached to pleadings “shall be a part of the
pleading for all purposes”); see also Tenn. Code Ann. § 29-26-121(b) (stating that a
plaintiff asserting a health care liability claim “shall provide the documentation specified
in subdivision (a)(2),” i.e., the pre-suit notice, including the HIPAA authorization, as an
attachment to the complaint). Therefore, the motions to dismiss were not converted into
motions for summary judgment.

                                        IV.    ANALYSIS

        We begin with the express requirements of the Tennessee Health Care Liability Act
(“THCLA”). First, Tennessee Code Annotated section 29-26-121(a) provides that “any
person, or that person’s authorized agent, asserting a potential claim for health care liability
shall give written notice of the potential claim to each health care provider that will be a
named defendant at least sixty (60) days before the filing of a complaint based upon health
care liability in any court of this state.” Moreover, “[w]hen notice is given to a provider as
provided in this section, the applicable statutes of limitations and repose shall be extended
for a period of one hundred twenty (120) days from the date of expiration of the statute of
limitations and statute of repose applicable to that provider.” Tenn. Code Ann. § 29-26-
121(c).

       One of the required elements of the notice is a “HIPAA compliant medical
authorization permitting the provider receiving the notice to obtain complete medical
records from each other provider being sent a notice.” Tenn. Code Ann. § 29-26-
121(a)(2)(E). “Because HIPAA itself prohibits medical providers from using or disclosing
a plaintiff’s medical records without a fully compliant authorization form, it is a threshold
requirement of the statute that the plaintiff’s medical authorization must be sufficient to
enable defendants to obtain and review a plaintiff’s relevant medical records.” Stevens ex
                                             -4-
rel. Stevens v. Hickman Cmty. Health Care Servs., Inc., 418 S.W.3d 547, 555 (Tenn.
2013) (citing 45 C.F.R. § 164.508(a)(1) (“[A] covered entity may not use or disclose
protected health information without an authorization that is valid under this section.”));
see also Tenn. Code Ann. § 29-26-121(d)(1) (“All parties in an action covered by this
section shall be entitled to obtain complete copies of the claimant’s medical records from
any other provider receiving notice[.]”).

       Here, Appellees contend that Appellant failed to comply with section 29-26-
121(a)(2)(e) in two respects. First, they assert that they were not provided any
authorizations for at least the other nineteen medical providers who received pre-suit
notice. Second, they assert that the medical authorizations that were provided were missing
required “core elements” and were therefore defective.5 With regard to defective HIPAA
authorizations, the Code of Federal Regulations provides that:

        (2) Defective authorizations. An authorization is not valid, if the document
        submitted has any of the following defects:

                                                 * * *

         (ii) The authorization has not been filled out completely with respect to an
        element described by paragraph (c) of this section . . . .

45 C.F.R. § 164.508(b). Paragraph (c) further provides, as relevant to this appeal:

        A valid authorization under this section must contain at least the following
        elements:

        (i) A description of the information to be used or disclosed that identifies the
        information in a specific and meaningful fashion.
        (ii) The name or other specific identification of the person(s), or class of
        persons, authorized to make the requested use or disclosure.
        (iii) The name or other specific identification of the person(s), or class of
        persons, to whom the covered entity may make the requested use or
        disclosure.
        (iv) A description of each purpose of the requested use or disclosure. The
        statement “at the request of the individual” is a sufficient description of the
        purpose when an individual initiates the authorization and does not, or elects
        not to, provide a statement of the purpose.

        5
           Appellees also asserted that certain “required statements” were missing. See 45 C.F.R. §
164.508(c)(2) (detailing the “required statements” that “must” be included in a medical authorization in
addition to the “core elements”). The trial court did not specifically address this argument. Because of the
resolution of this appeal, we likewise decline to address it.
                                                   -5-
       (v) An expiration date or an expiration event that relates to the individual or
       the purpose of the use or disclosure. The statement “end of the research
       study,” “none,” or similar language is sufficient if the authorization is for a
       use or disclosure of protected health information for research, including for
       the creation and maintenance of a research database or research repository.
       (vi) Signature of the individual and date. If the authorization is signed by a
       personal representative of the individual, a description of such
       representative’s authority to act for the individual must also be provided.

45 C.F.R. § 164.508(c)(1). The Tennessee Supreme Court has recognized that the above
six requirements are “core elements” of a HIPAA compliant medical authorization and that
the omission of any one core element “may render a medical authorization noncompliant
with HIPAA and ineffective ‘to enable defendants to obtain and review a plaintiff’s
relevant medical records.’” Martin v. Rolling Hills Hosp., LLC, 600 S.W.3d 322, 332
(Tenn. 2020) (quoting Stevens, 418 S.W.3d at 555).

       Because it is dispositive of this appeal, we begin with Appellees’ argument that the
HIPAA authorizations were not valid because of Appellant’s failure to provide
authorizations as to all necessary entities, as required by section 29-26-121(a)(2)(E). In
determining this issue, we must keep in mind that perfect compliance is not required.
According to our supreme court,

       A plaintiff’s less-than-perfect compliance with Tenn. Code Ann. § 29-26-
       121(a)(2)(E), however, should not derail a healthcare liability claim. Non-
       substantive errors and omissions will not always prejudice defendants by
       preventing them from obtaining a plaintiff’s relevant medical records. Thus,
       we hold that a plaintiff must substantially comply, rather than strictly
       comply, with the requirements of Tenn. Code Ann. § 29-26-121(a)(2)(E) . .
       . . [Section 29-26-121(a)(2)(E)] serve[s] an investigatory function, equipping
       defendants with the actual means to evaluate the substantive merits of a
       plaintiff’s claim by enabling early discovery of potential co-defendants and
       early access to a plaintiff’s medical records.

Stevens, 418 S.W.3d at 554. Substantial compliance still requires that medical
authorizations must sufficiently enable defendants to obtain and review relevant medical
records. Id. at 555. Normally, HIPAA prevents medical providers from using a plaintiff’s
medical records without a fully compliant authorization form, and “a reviewing court
should consider the extent and significance of the plaintiff’s errors and omissions and
whether the defendant was prejudiced by the plaintiff’s noncompliance.” Id. at 556. When
the plaintiff does not substantially comply with section 29-26-121(a)(2)(E), he or she is not
entitled to the 120-day extension on the statute of limitations, and his or her complaint may
be subject to dismissal on the basis of the expiration of the statute of limitations. Martin,
600 S.W.3d at 325 (“As a result of this noncompliance with Section 121(a)(2)(E), the
                                             -6-
plaintiffs were not entitled to the 120-day extension of the statute of limitations.”).

         Our supreme court recently explained the proper framework for evaluating this
issue:

         A defendant seeking to challenge a plaintiff’s compliance with Section 121
         must file a Tennessee Rule of Civil Procedure 12.02(6) motion to dismiss for
         failure to state a claim. See Myers v. AMISUB (SFH), Inc., 382 S.W.3d 300,
         307 (Tenn. 2012). A defendant’s Rule 12.02(6) motion must include
         allegations that identify the plaintiff’s noncompliance and explain “the extent
         and significance of the plaintiff’s errors and omissions and whether the
         defendant was prejudiced by the plaintiff’s noncompliance.” Stevens ex rel.
         Stevens v. Hickman Cmty. Health Care Servs., Inc., 418 S.W.3d 547, 556
         (Tenn. 2013). One means of satisfying this burden is to allege that a
         plaintiff’s Section 121(a)(2)(E) medical authorization lacks one or more of
         the six core elements federal law requires for compliance with [HIPAA].
         Once a defendant files a Rule 12.02 motion that satisfies this prima facie
         showing, the burden then shifts to the plaintiff either to establish substantial
         compliance with Section 121—which includes the burden of demonstrating
         that the noncompliance did not prejudice the defense—or to demonstrate
         extraordinary cause that excuses any noncompliance.

Martin, 600 S.W.3d at 325. Thus, prejudice is an important element in determining
whether substantial compliance was met. Id. at 333 (“[P]rejudice is not a separate and
independent analytical element; rather, . . . prejudice is a consideration relevant to
determining whether a plaintiff has substantially complied.”). In determining whether
prejudice exists, we keep the following guidance in mind:

         If a plaintiff’s noncompliance with Section 121 frustrates or interferes with
         the purposes of Section 121 or prevents the defendant from receiving a
         benefit Section 121 confers, then the plaintiff likely has not substantially
         complied with Section 121. On the other hand, if the plaintiff's
         noncompliance neither frustrates or interferes with the purposes of Section
         121 nor prevents a defendant from receiving a benefit the statute confers,
         then a court is more likely to determine that the plaintiff has substantially
         complied.

Id. at 334 (citation omitted) (citing Stevens, 418 S.W.3d at 563 (noting that the focus
should be “on the extent of the shortcomings and whether those shortcomings have
frustrated the purpose of the statute or caused prejudice to the adversary party”)).

       Here, Appellant provided Dr. Gross with an authorization that ostensibly allowed
him to obtain Decedent’s records from the Hospital. Appellant provided the Hospital with
                                          -7-
an authorization that allowed the Hospital to obtain records only from the Hospital.
Appellees asserted that there were a number of defects in the authorizations,6 not the least
of which was the fact that there was no authorization for the Hospital to obtain records
from Dr. Gross or for either Appellee to obtain records from any of the other nineteen
providers that had been sent pre-suit notice. According to Appellees, this failure caused
prejudice to them in that they were not permitted to access the records of the other providers
given notice as required by the express language of section 29-26-121(a)(2)(E). See Dial
v. Klemis, No. W2019-02115-COA-R3-CV, 2020 WL 6393393, at *1 (Tenn. Ct. App. Nov.
2, 2020), perm. app. denied (Tenn. March 23, 2021) (holding that this failure was not
substantially compliant with section 29-26-121(a)(2)(E), and that, as a result, the complaint
was barred by the applicable statute of limitations).

       Appellant contends, however, that she was not required to provide HIPAA-
compliant authorizations because this case falls within the one-provider exception
recognized by the Tennessee Supreme Court in Bray v. Khuri, 523 S.W.3d 619 (Tenn.
2017). As our supreme court explained,

        based on the clear and unambiguous language of section 29-26-121(a)(2)(E),
        a plaintiff need not provide a HIPAA-compliant authorization when a single
        healthcare provider is given pre-suit notice of a healthcare liability
        claim. The authorization only allows a potential defendant to obtain the
        prospective plaintiff’s medical records from any other healthcare provider
        also given notice and identified as a potential defendant in the pre-suit notice.
        This authorization requirement is consistent with section 29-26-121(d)(1),
        which specifies that all parties to a healthcare suit “shall be entitled to obtain
        complete copies of the claimant’s medical records from any other provider
        receiving notice” and that the claimant complies with this requirement by
        providing a HIPAA-compliant medical authorization with pre-suit
        notice. Id., § 29-26-121(d)(1).

Bray, 523 S.W.3d at 622. According to Appellant, Dr. Gross and the Hospital should be
considered one entity for purposes of HIPAA because they were engaged in joint activity
under an Organized Health Care Arrangement (“OHCA”), and all relevant records were
held by the Hospital.


        6
           The other defects included failing to include “required statements,” failing to state the authority
of the person signing the release, and failing to designate the type of information to be used or disclosed.
The trial court concluded that the latter two defects constituted a failure to substantially comply with the
statute. See generally Williams v. Gateway Med. Ctr., No. M2018-00939-COA-R3-CV, 2019 WL 1754692,
at *5–6 (Tenn. Ct. App. Apr. 18, 2019), perm. app. denied (Tenn. Sept. 18, 2019) (considering, in a split
decision with a separate opinion from each panel-member, whether a failure with regard to the description
of the record demonstrates that a plaintiff did not substantially comply with section 29-26-121(a)(2)(E)).
Due to our resolution of this appeal, we do not reach this issue.
                                                    -8-
       In contrast, Appellees contend that the Bray exception is inapplicable in this case
because Dr. Gross and the Hospital do not constitute a single provider.7 Moreover,
Appellees point out that a total of nineteen providers beyond those named in the complaint
were provided pre-suit notice and Appellant does not allege that any of these providers
were engaged in an OHCA with Appellees. According to Appellees, this deficiency is alone
dispositive of this appeal. We agree. Even setting aside the question of whether Dr. Gross
and the Hospital are distinct providers for purposes of determining HIPAA compliance,8
we conclude that Appellant still failed to substantially comply with section 29-26-
121(a)(2)(E).

       Following the decision in Bray, a number of panels of this Court have been called
upon to determine whether substantial compliance was met under highly analogous
circumstances to those present in this case. First, in Rush v. Jackson Surgical Assocs. PA,
No. W2016-01289-COA-R3-CV, 2017 WL 564887 (Tenn. Ct. App. Feb. 13, 2017), perm.
app. denied (Tenn. June 8, 2017), the defendants moved to dismiss the plaintiff’s complaint
because “the HIPAA authorization did not permit each health care provider the opportunity
to obtain the complete medical records of each of the providers being sent notice.” Id. at
*1. The trial court dismissed the complaint and the plaintiff appealed to this Court. Id.

       On appeal, the plaintiff asserted that while Bolivar General Hospital was listed as a
medical provider receiving pre-suit notice, the plaintiffs mistakenly believed that the
hospital was a registered agent for service of process for one of the other defendants, that
the hospital was provided notice in an abundance of caution, and that the plaintiff patient
never received treatment at the hospital. Id. at *3. The plaintiffs therefore argued that there
were no relevant records to be obtained by the defendants. Id. The Court of Appeals
disagreed. First, it noted that Bolivar General Hospital was listed as one of the plaintiff
patient’s health care providers in the pre-suit notice. Id. Moreover, the plaintiffs did not
reveal to the defendants that they believed the hospital was a registered agent for service
of process for another defendant until after the motion to dismiss was filed. Id. As such,
the defendants “did not know, during the pre-suit notice phase, that Bolivar General did
not have relevant medical records.” Id. As the Court further explained:

        Tennessee Code Annotated [s]ection 29-26-121(d) clearly states that “[a]ll
        parties . . . shall be entitled to obtain complete copies of the claimant’s
        medical records from any other provider receiving notice.” Tenn. Code Ann.
        § 29-26-121(d). It is undisputed that Appellants did not provide a HIPAA-
        compliant medical authorization to either of the [defendants] so as to allow

        7
           In particular, Appellees contend that this argument was waived where it was not raised in the trial
court. Moreover, the Hospital asserts that there is no evidence that Dr. Gross and the Hospital were actually
participating in an OHCA during the relevant time frame. Based on our resolution of this appeal, infra, we
need not address these arguments.
         8
           This Opinion therefore expresses no opinion as to the correctness of Appellant’s argument that
Dr. Gross and the Hospital should be considered a single provider for purposes of HIPAA.
                                                    -9-
       them to request records from Bolivar General Hospital, Inc. The very purpose
       of Tennessee Code Annotated [s]ection 29-26-121(a)(2)(E) is “to equip
       defendants with the actual means to evaluate the substantive merits of a
       plaintiff’s claim by enabling early access to a plaintiff’s medical
       records.” Stevens, 418 S.W. 3d at 555.

Rush, 2017 WL 564887, at *3. The Court held that this failure, coupled with several other
deficiencies, was sufficient to demonstrate a lack of substantial compliance with the pre-
suit notice content requirements and to show that the defendants were prejudiced by that
failure. Id. at *5. As such, we affirmed the dismissal of the complaint.

       We reached the same result in a reported case filed less than two years later. See
Moore-Pitts v. Bradley, 605 S.W.3d 24 (Tenn. Ct. App. 2019), perm. app. denied (Tenn.
April, 16, 2020). In Moore-Pitts, the defendant again filed a motion to dismiss the
complaint on the basis that he did not receive a HIPAA authorization to obtain the medical
records from the forty other providers who received pre-suit notice. Id. at 27–28. The trial
court found that the HIPAA authorizations were not substantially compliant and dismissed
the complaint on the basis of the expiration of the statute of limitations. Id. at 28.

        On appeal, we first held that the plaintiffs’ failure to name the identity of the
individual or entity authorized to make the disclosure of medical records to the defendant
constituted a violation of “an essential element” necessary to ensure that the defendant was
able to obtain records from the other providers given pre-suit notice. Id. at 31. This obvious
deficiency “prevented [the d]efendant from obtaining the records for investigatory
purposes prior to commencement of the action.” Id. As such, we held that the defendant
“was prejudiced by [the p]laintiffs’ noncompliant medical authorization because the
authorization was not sufficient to enable [the d]efendant to obtain [the plaintiff patient’s]
medical records from the other providers sent the pre-suit notice.” Id.

        The Court further rejected the plaintiffs’ argument under Bray that they were not
required to comply with section 29-26-121(a)(2)(E) because the lawsuit named only one
defendant. Rather, we held that Bray stood for the proposition that “a HIPAA-compliant
medical authorization is not required when a plaintiff sends pre-suit notice only to one
provider, not when he or she files suit against only one provider.” Id. at 32. Because the
plaintiffs sent pre-suit notice to approximately forty providers, the Bray exception was not
applicable. As we explained,

       According to [the p]laintiffs’ appellate brief, they had provided notice to the
       other providers as a protective measure to allow [the p]laintiffs to further
       develop their investigation of potential claims. However, [the d]efendant was
       not permitted to investigate those claims against him due to the insufficiency
       of the medical authorization because he was unable to obtain [the plaintiff
       patient’s] medical records from the other providers receiving notice as he
                                            - 10 -
       was entitled to do pursuant to [section] 29-26-121(a)(2)(E). With the
       multiple providers receiving pre-suit notice, [the d]efendant had no way to
       know that [the p]laintiffs would file suit against only him. Because pre-suit
       notice was sent to multiple providers, Bray supports [the d]efendant’s
       position and not [the p]laintiffs’. As such, [the p]laintiffs cannot rely on the
       single potential defendant exception to excuse them from complying
       with section 29-26-121(a)(2)(E).

Id. at 32. Because the plaintiffs did not substantially comply with section 29-26-
121(a)(2)(E), they could not rely on the extension to the applicable statute of limitations
and their claim was time-barred. Id.

       We came to the same conclusion in Owens v. Stephens, No. E2018-01564-COA-
R3-CV, 2020 WL 1888901 (Tenn. Ct. App. Apr. 16, 2020), perm. app. denied (Tenn. Sept.
16, 2020). In that case, we held that the plaintiffs failed to substantially comply with
section 29-26-121(a)(2)(E) where they sent pre-suit notice to a number of entities, but did
not give the defendants HIPAA authorizations to access any of those records.9 Id. at *4.
As we explained in Owens,

       [The d]efendants contend that for evaluation of the merits of a claim, the
       relevant statute does not limit the requirement of a HIPAA compliant
       authorization only to providers who a plaintiff will eventually sue or only
       from providers who a plaintiff unilaterally determines are in possession of
       relevant or helpful records. As explained by [the d]efendants, at the pre-suit
       notice stage, a defendant does not know which of the noticed providers a
       plaintiff may sue or which noticed providers possess records that would help
       in claim evaluation. Each noticed provider could possess relevant records.
       Without the ability to obtain these records, a defendant is prejudiced.
       [T]he errant Authorizations prevented [the d]efendants from obtaining
       records for investigatory purposes prior to the action’s start. As a result, we
       find that [the d]efendants were prejudiced by [the plaintiff’s] noncompliance,
       as the Authorizations were not sufficient to allow [the d]efendants to obtain
       needed medical records from other providers sent a pre-suit notice. Like the
       trial court, we hold that [the plaintiffs] did not substantially comply
       with Tennessee Code Annotated section 29-26-121(a)(2)(E).

Id. (citation omitted).

       The plaintiffs asserted, however, that they not required to comply with section 29-
26-201(a)(2)(E) because of the single provider exception outlined in Bray. Id. We again
rejected this argument:

       9
           The authorization in Owens actually only authorized the plaintiffs’ law firm to receive records.
                                                   - 11 -
       The present case before us is distinguishable from Bray. The Bray Court
       held that a HIPAA-compliant medical authorization is not required when a
       plaintiff sends pre-suit notice to only one provider, not when he or she
       ultimately files suit against only one provider. Id. (emphasis added). [The
       plaintiffs] sent pre-suit notice to a multitude of providers. [The d]efendants
       are not a “single provider” as in Bray; each provider holds individual licenses
       from the appropriate boards, and each provider records medical documents
       related only to their specific care of the patient. [The d]efendants were not
       able to investigate [the plaintiffs’] claims against them due to the
       insufficiency of the authorization given in the pre-suit notice.

 Id. We therefore concluded that the statute of limitations was not extended and that the
plaintiffs’ claim was untimely. Id. at *5.

       Finally, we note that this Court came to a similar conclusion even before the
Tennessee Supreme Court addressed the issue in Bray. In Dolman v. Donovan, No.
W2015-00392-COA-R3-CV, 2015 WL 9315565 (Tenn. Ct. App. Dec. 23, 2015), perm.
app. denied (Tenn. May 6, 2016), five defendants were named in the complaint and three
additional medical providers were given pre-suit notice. Id. at *1. The defendants moved
to dismiss the complaint because they were not provided medical authorizations for every
named defendant or any of the medical providers who were not named in the complaint,
but were given pre-suit notice. A medical authorization was only provided to access the
records of Methodist LeBonheur Hospital. The trial court agreed and granted the
defendants’ motion to dismiss.

        On appeal, the plaintiff asked this Court to take judicial notice of the fact that all of
the medical providers at issue were affiliates of Methodist LeBonheur Hospital. Id. at *4.
We declined the plaintiff’s invitation, noting that “sparse evidence regarding affiliation
does not reveal the extent of [the defendants’] right of access to the hospital’s records.” Id.
The plaintiff further argued that the defendants were not prejudiced by their failure to
comply with section 29-26-121(a)(2)(E) “because no other relevant medical records
existed other than those in possession of Methodist Hospital.” Id. at *5. We also rejected
this argument, noting that the defendants had not conceded that they were not prejudiced
by their lack of access to the other providers’ medical records. Id. (citing Hughes v. Henry
County Medical Center, No. W2014-01973-COA-R3-CV (Tenn. Ct. App. June 9, 2015)
(holding that substantial compliance was met where the defendants conceded that there
was no actual prejudice in light of the fact that the other provider sent notice had no relevant
medical records)). Instead, we credited the defendants’ argument that “they do not know
whether any of the other noticed providers have any relevant medical records because they
were not given an opportunity to request or obtain records from each of the other noticed
providers due to Appellants’ failure to comply with the mandates of [] section 29-26-
121(a)(2)(E).” Id. at *6. In the absence of specific evidence supporting a contrary
                                              - 12 -
conclusion, we held that “[t]he record does not support [the plaintiff’s] contention that the
[the defendants] knew that the only relevant medical records were in the possession of
Methodist LeBonheur Healthcare, or that [the defendants] were not prejudiced.” Id.
Consequently, the dismissal of the plaintiff’s THCLA complaint was affirmed. Id.

       Turning to the facts of this case, we conclude that the trial court did not err in
dismissing Appellant’s case on the basis of Appellant’s failure to substantially comply with
section 29-26-121(a)(2)(E). In our view, this case is substantially similar to the above
cases, and the facts here therefore mandate the same result. In this case, Appellant chose
to send pre-suit notice to twenty-one different medical providers. Under section 29-26-
121(a)(2)(E), Appellant was therefore required to provide a HIPAA compliant medical
authorization allowing Appellees “to obtain complete medical records from each other
provider being sent a notice[,]” i.e., each of the other nineteen medical providers. Tenn.
Code Ann. § 29-26-121(a)(2)(E). There is absolutely no dispute in this case that neither
Dr. Gross nor the Hospital received authorizations allowing them to obtain records from at
least nineteen of the twenty-one medical providers who were provided pre-suit notice.10
Thus, Appellant’s failure to provide authorizations for the nineteen other providers
interfered with the purpose of section 29-26-121(a)(2)(E) to provide defendants with the
“‘actual means to evaluate the substantive merits of a plaintiff’s claim by enabling early
access to a plaintiff’s medical records.’” Rush, 2017 WL 564887, at *3.
(quoting Stevens, 418 S.W. 3d at 555). Appellees were therefore denied a benefit conferred
by the statute, sufficient to demonstrate prejudice. Martin, 600 S.W.3d at 334; see also
Dial, 2020 WL 6393393, at *5 (“This absence of the Defendants’ access to medical records
from the other providers infringed upon the investigatory function that [] section 29-26-
121(a)(2)(E) seeks to foster and was a clear deprivation of a benefit here that the statute
confers.”). And we must agree with Dr. Gross that this defect alone is sufficient to
demonstrate that Appellant did not substantially comply with section 29-20-121(a)(2)(E).
Compare Moore-Pitts, 605 S.W.3d at 32 (considering multiple defects in the medical
authorization); Rush, 2017 WL 564887, at *3 (same), with Dial, 2020 WL 6393393, at *5
(holding that the plaintiffs failed to substantially comply with section 29-20-121(a)(2)(E)
solely as a result of their failure to provide the defendants with medical authorizations for
all medical providers given notice); Owens, 2020 WL 1888901, at *4 (same); Dolman,
2015 WL 9315565, at *5 (same).

        The burden therefore shifted to Appellant show substantial compliance, including
that her actions did not prejudice Defendants. See Martin, 600 S.W.3d at 325. The holding
in Bray, however, provides no support for Appellant’s contentions. As we have repeatedly
stated, the Bray exception is only applicable when only a single provider is given pre-suit
notice. See, e.g., Owens, 2020 WL 1888901, at *4 (“The Bray Court held that a HIPAA-
compliant medical authorization is not required when a plaintiff sends pre-suit notice to
only one provider, not when he or she ultimately files suit against only one provider.”).

       10
            Again, the Hospital also asserts that it lacked access to Dr. Gross’s records.
                                                     - 13 -
There is no dispute in this case that pre-suit notice was provided to a total of nineteen
medical providers beyond the two medical providers that were ultimately named as
defendants in this case.

        Our conclusion is not altered by the allegations in the amended complaint that
Decedent was only treated at the Hospital. As previously discussed, a similar argument was
made and rejected in both Dolman and Rush. In both cases, the plaintiffs asserted that the
only relevant medical records were held by a defendant for whom a medical authorization
had been given. See Rush, 2017 WL 564887, at *3; Dolman, 2015 WL 9315565, at *5.
We rejected the argument in both cases, concluding that the relevant time frame for
determining the issue of prejudice was during the pre-suit investigative phase. See Rush,
2017 WL 564887, at *3 (holding that the plaintiff could not show a lack of prejudice or
that they substantially complied with section 29-26-121(a)(2)(E) where the record showed
that the defendants “did not know, during the pre-suit notice phase, that [the other medical
providers] did not have relevant medical records”) (emphasis added); Dolman, 2015 WL
9315565, at *5 (holding that the plaintiffs could not show that the defendants “knew” that
the other providers did not have relevant records because they were not given an
opportunity to investigate the records in the pre-suit time period).

        The same is true in this case. Here, at the time that Appellees received pre-suit
notice, they were each notified that twenty other providers were also being provided notice.
They were not, however, provided access to the records of these providers during the pre-
suit investigative phase. During that time, Appellees “had no way to know that [Appellant]
would file suit against only [Appellees].” Moore-Pitts, 605 S.W.3d at 32. Instead,
Appellant only sought to amend her complaint to allege that Decedent was seen only at the
Hospital following the filing of Appellees’ motions to dismiss.11 Moreover, Appellees
have never conceded that the other nineteen providers had no relevant records to
investigate. Cf. Dolman, 2015 WL 9315565, at *5 (citing Hughes, 2015 WL 3562733, at
*2).

        And while it may be true that Appellant was only treated during this particular
episode at the Hospital, this allegation alone does not establish that the other nineteen
providers had no relevant records. See Dial, 2020 WL 6393393, at *5 (“[W]e reject [the
plaintiff’s] apparent contention that records held by the Stern Defendants are somehow
irrelevant just because the subject procedure involving the decedent took place at
Methodist Hospital.”). It was Appellant’s choice to give these providers pre-suit notice,
indicating that they were somehow relevant to this litigation. And Appellant has submitted
no affidavits or other evidence to demonstrate that these other providers had no relevant
records related to the injuries at issue in this case, much less that Appellees knew this fact
during the pre-trial investigatory phase. See id. at *4 (holding that the plaintiff did not meet

        11
          The motion to amend was actually not filed until after the resolution of the first appeal, nearly
two years following the filing of the complaint.
                                                  - 14 -
her burden to show a lack of prejudice resulted from the denial of access to records where
the plaintiff did not offer “proof that the non-Methodist records were not, in fact, related to
the” medical issue that caused the decedent’s death); Dolman, 2015 WL 9315565, at *5
(holding that the record did not support the plaintiff’s contention that the defendants knew
all relevant records were held by the defendant hospital). As such, like the panel in Rush,
we must conclude that Appellant’s allegation that all treatment took place at the Hospital
is insufficient to demonstrate that the denial of these providers’ records during the pre-suit
investigative phase was not prejudicial.

        In sum, we conclude that Tennessee Code Annotated section 29-26-121(a)(2)(E)
required that Appellant provide Appellees with HIPAA authorizations for the other
nineteen medical providers who were given pre-suit notice. Appellees have shown that they
were prejudiced by Appellant’s failure and therefore satisfied their burden to show that
Appellant failed to substantially comply with Tennessee Code Annotated section 29-26-
121(a)(2)(E). Appellant, however, has not met her burden to show that she substantially
complied with the section 29-26-121(a)(2)(E).12 Because Appellant failed to substantially
comply with section 29-26-121, she was not entitled to the 120-day extension on the one-
year statute of limitations applicable in this case. See Martin v, 600 S.W.3d at 325; see also
Tenn. Code Ann. § 29-26-116 (“The statute of limitations in health care liability actions
shall be one (1) year[.]”). And, taking even the latest date by which Appellant argues that
this cause of action accrued, her action was filed more than one year later.13 Accordingly,
although we rely on a different ground than was cited by the trial court in its order of
dismissal, we nevertheless affirm the trial court’s ultimate decision to dismiss Appellant’s
complaint. See Hill v. Lamberth, 73 S.W.3d 131, 136 (Tenn. Ct. App. 2001) (citing Wood
v. Parker, 901 S.W.2d 374 (Tenn. Ct. App.1995)) (“[T]his Court may affirm the trial
court's decision when rendered on different grounds.”). All other issues not specifically
addressed are pretermitted.

                                           V.      CONCLUSION

       The judgment of the Shelby County Circuit Court is affirmed and this cause is
remanded for all further proceedings as may be necessary and are consistent with this
Opinion. Costs of this appeal are taxed to Appellant Helen Shaw, as Administrator for the
Estate of John Suttle, for which execution may issue if necessary.

        12
            Another way to defeat a motion for summary judgment on the basis of a failure to substantially
comply with Tennessee Code Annotated section 29-26-121 is to demonstrate extraordinary cause. See
Martin, 600 S.W.3d at 325. This issue does not appear to have been raised in the trial court or on appeal.
As such, we will not address it. Cf. id. at 336–37 (waiving extraordinary cause where the issue was not
raised in the trial court and only mentioned “in passing” in the plaintiff’s brief).
         13
            Appellees contend that the latest date this action could have accrued was the date of Decedent’s
death, on June 14, 2014. Appellant contends that the claim accrued on June 18, 2014, when Decedent’s
autopsy report was released. We express no opinion as to the proper accrual date, as the October 5, 2015
complaint was filed more than a year after either date.
                                                  - 15 -
         S/ J. Steven Stafford
         J. STEVEN STAFFORD, JUDGE




- 16 -